DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment 
3.         Receipt of Applicant’s Amendment filed on 07/08/2022 is acknowledged.  The amendment includes the amending of claims 1-5.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, corresponding Japanese (JP 2021135882) and Chinese (CN 113326686) patent applications have been filed, and yet no search report (along with all if any non-patented literature cited) and/or corresponding office actions have been submitted to the office.
Claim Rejections - 35 USC § 101
5.         The rejection raised in the Office Action mailed on 04/08/2022 has been overcome by applicant’s amendment received on 07/08/2022.
Claim Objections
6.	Claim 3 is objected to because of the following informalities:  The redundant term “the” in the amended limitation “wherein the the processor unit calculates the similarity by using a Dice coefficient” should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PGPUB 2013/0006975) in view of Ahuja et al. (U.S. PGPUB 2018/0089300).
11.	Regarding claims 1, 5, and 6, Li teaches a similarity calculation apparatus, non-transitory tangible machine-readable medium, and similarity calculation method comprising:
A)  at least one processor to execute a program (Paragraph 130); and
B)  at least one memory to store the program, when executed by the processor, causing the processor to be configured to:  acquire at least one first group name and at least one second group name (Paragraphs 42 and 130-131, Figures 2a-2b); 
C)  the at least one first group name being a name of one of the plurality of synonym groups to which each of the plurality of words belonging to a first synonym group of the plurality of synonym groups belongs (Paragraph 42, Figures 2a-2b); 
D)  the at least one second group name being a name of one of the plurality of synonym groups to which each of the plurality of words belonging to a second synonym group of the plurality of synonym groups belongs (Paragraph 42, Figures 2a-2b); 
E)  generate a first group name set including an element of the at least one first group name and a second group name set including an element of the at least one second group name (Paragraphs 42, 45, 66, and 98, Figures 2a-2b). 
	The examiner notes that Li teaches “at least one processor to execute a program” as “Embodiments of the present invention may be implemented in hardware, or as software modules running on one or more processors, or in a combination thereof. That is, those skilled in the art will appreciate that special hardware circuits such as Application Specific Integrated Circuits (ASICs) or digital signal processor (DSP) may be used in practice to implement some or all of the functionality of all component of the matching system 800 according to an embodiment of the present invention. Some or all of the functionality of the components of the matching system 800, including the matching engine 851, may alternatively be implemented by a microprocessor in the application server 850 in combination with e.g. a matching engine computer program corresponding to the matching engine 851, which matching engine computer program when run on the microprocessor causes the application server to perform, for example, the steps mentioned in conjunction with FIGS. 9 and 10” (Paragraph 130).  The examiner further notes that software running on one or more processors teaches the claimed processor that executes a program.  The examiner further notes that Li teaches “at least one memory to store the program, when executed by the processor, causing the processor to be configured to:  acquire at least one first group name and at least one second group name” as “FIG. 2a illustrates a structure of synonym groups in the synonym group organizer according to an embodiment of the invention. As shown in FIG. 2a, each synonym group 101-103 comprises a first part, hereinafter in the description called head part 110 and a second part, hereinafter in the description called the synonym pointer part 120. The head part 110 comprises a most frequently used word which stands for a specific category for a synonym group, and the synonym pointer part 120 comprises all other synonyms of the word in the head part of the synonym group” (Paragraph 42), “Embodiments of the present invention may be implemented in hardware, or as software modules running on one or more processors, or in a combination thereof” (Paragraph 130), and “For example, FIG. 12 shows a server, e.g. an application server, which can implement the embodiment of the present application, the server can comprise in the conventional way a processor 1210 and a computer program product/computer readable medium in the form of a memory 1220” (Paragraph 131).  The examiner further notes that the depicted “Group ID” (See examples of 102 and 103) shown in Figure 2a and Figure 2b teaches the claimed at least one first group name and at least one second group name in the broadest reasonable interpretation.  The examiner further notes that Li teaches “the at least one first group name being a name of one of the plurality of synonym groups to which each of the plurality of words belonging to a first synonym group of the plurality of synonym groups belongs” as “FIG. 2a illustrates a structure of synonym groups in the synonym group organizer according to an embodiment of the invention. As shown in FIG. 2a, each synonym group 101-103 comprises a first part, hereinafter in the description called head part 110 and a second part, hereinafter in the description called the synonym pointer part 120. The head part 110 comprises a most frequently used word which stands for a specific category for a synonym group, and the synonym pointer part 120 comprises all other synonyms of the word in the head part of the synonym group” (Paragraph 42).  The examiner further notes that the depicted “Group ID” (See example of 102) shown in Figure 2a teaches the claimed name of a first synonym group that houses a plurality of words (See example of synonym group with Group ID (i.e. “group name”) 102 that houses “tidy”, “housekeeping”, etc.).  The examiner further notes that Li teaches “the at least one second group name being a name of one of the plurality of synonym groups to which each of the plurality of words belonging to a second synonym group of the plurality of synonym groups belongs” as “FIG. 2a illustrates a structure of synonym groups in the synonym group organizer according to an embodiment of the invention. As shown in FIG. 2a, each synonym group 101-103 comprises a first part, hereinafter in the description called head part 110 and a second part, hereinafter in the description called the synonym pointer part 120. The head part 110 comprises a most frequently used word which stands for a specific category for a synonym group, and the synonym pointer part 120 comprises all other synonyms of the word in the head part of the synonym group” (Paragraph 42).  The examiner further notes that the depicted “Group ID” (See example of 102) shown in Figure 2a teaches the claimed name of a second synonym group that houses a plurality of words (See example of synonym group with Group ID (i.e. “group name”) 103 that houses “home”, “department”, etc.).  The examiner further notes that Li teaches “generate a first group name set including an element of the at least one first group name and a second group name set including an element of the at least one second group name” as “FIG. 2a illustrates a structure of synonym groups in the synonym group organizer according to an embodiment of the invention. As shown in FIG. 2a, each synonym group 101-103 comprises a first part, hereinafter in the description called head part 110 and a second part, hereinafter in the description called the synonym pointer part 120. The head part 110 comprises a most frequently used word which stands for a specific category for a synonym group, and the synonym pointer part 120 comprises all other synonyms of the word in the head part of the synonym group” (Paragraph 42), “There are several ways to choose a word among synonyms as the word in the head part 110 of a synonym group. For example, such word can be chosen based on the concrete service or application context, e.g. if it is daily life related service like cleaning, using the most common service category name e.g. "Clean" as the word in the head part; if it is location, using the most common name of the location e.g. "Kista" as the word in the head part; if it is goods or product, also using the most common name e.g. "mobile phone" as the word in the head part. In another way, the word in the head part should be the name has the most appearance or presence according to historical statistics of user data of the synonym group organizer 100. One way may be to calculate page rank (PR) value of each synonym in the synonym group (which will be described in detail in the following description), and choose the one who has the highest PR value in the synonym group as the word in the head part” (Paragraph 45), “Then in step S340, the initial of unknown page rank value is set to 1 and the defining the page rank value of each synonym is iterated for several times. The more iterations, the more accurate the result would be. According to an embodiment of the present application, the number of iteration is set to log 2(N), wherein N is number of synonyms in the synonym graph. For example, as for the synonym group 102, N=7, and the number of iteration is set to 3. The following table 1 shows the page rank value of each synonym of the synonym group 102 during the iteration” (Paragraph 66), and “It should be noted that, if the synonym A being deleted from the synonym group in step S650 is the synonym of the head part, then the synonym with the highest PR value or average similarity value in the synonym pointer part of the synonym group is selected as the synonym of the head part” (Paragraph 98).  The examiner further notes that the ascertained head value teaches the claimed group name set as it represents an element amongst the synonym group.  Specifically, a head value can be chosen via a calculated PR value.  A synonym with the highest PR is set as the head part for a group of synonyms (See “One way may be to calculate page rank (PR) value of each synonym in the synonym group (which will be described in detail in the following description), and choose the one who has the highest PR value in the synonym group as the word in the head part”).  
	Li does not explicitly teach:
F)  calculate similarity between the first group name set and the second group name set.
	Ahuja, however, teaches “calculate similarity between the first group name set and the second group name set” as “At step 308, each entity pair is treated as a singleton cluster, and the similarity between clusters is computed at step 310 using vector representations of entity pairs. The similarity may be determined based on various techniques, including, but not limited to: cosine similarity, Sim.sub.t (e.g., Cos(f(authority.sub.ij, synonym.sub.ij), f(authority.sub.mn, synonym.sub.mn)); edit distance, Sim.sub.y (e.g., max (editdistance(authority.sub.ij, authority.sub.mn), editdistance(authority.sub.mn, synonym.sub.ij), editdistance(synonym.sub.mn, authority.sub.ij))); and overall similarity based on a combination or interpolation of various similarity functions (e.g., .SIGMA..sub.r(.lamda..sub.r, Sim.sub.r)), where i and m represent sources, j and n represent concepts, Sim represents similarity functions, r represents an entity pair, and .lamda. represents an interpolation parameter” (Paragraph 25) and “Based on the similarity, the two closest clusters are identified at step 312. If the similarity between the identified closest clusters is greater than a user-defined (or intracluster) threshold as determined at step 314, the two clusters are merged at step 316. The merging process is repeated to identify and merge the closest clusters until two identified closest clusters have a similarity that does not meet the user-defined threshold” (Paragraph 26).
	The examiner further notes that the secondary reference of Ahuja teaches the concept of calculating a similarity between synonym clusters (i.e. synonym groups) for subsequent potential merging of such synonym clusters if the similarity is greater than a threshold.  Such a calculated similarity is based off of a comparison between entities (i.e. a name set) of each cluster.  The combination would result in allowing for the merging of the synonym groups of Li via a calculated similarity between the name set(s) of each synonym group of Li. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ahuja’s would have allowed Li’s to provide a method for avoiding inaccuracies in queried data, as noted by Ahuja (Paragraph 2).

	Regarding claim 2, Li does not explicitly teach a similarity calculation apparatus comprising:
A)  wherein the processor merges the first synonym group and the second synonym group when the similarity is equal to or more than a threshold.
	Ahuja, however, teaches “wherein the processor merges the first synonym group and the second synonym group when the similarity is equal to or more than a threshold” as “At step 308, each entity pair is treated as a singleton cluster, and the similarity between clusters is computed at step 310 using vector representations of entity pairs. The similarity may be determined based on various techniques, including, but not limited to: cosine similarity, Sim.sub.t (e.g., Cos(f(authority.sub.ij, synonym.sub.ij), f(authority.sub.mn, synonym.sub.mn)); edit distance, Sim.sub.y (e.g., max (editdistance(authority.sub.ij, authority.sub.mn), editdistance(authority.sub.mn, synonym.sub.ij), editdistance(synonym.sub.mn, authority.sub.ij))); and overall similarity based on a combination or interpolation of various similarity functions (e.g., .SIGMA..sub.r(.lamda..sub.r, Sim.sub.r)), where i and m represent sources, j and n represent concepts, Sim represents similarity functions, r represents an entity pair, and .lamda. represents an interpolation parameter” (Paragraph 25), “Based on the similarity, the two closest clusters are identified at step 312. If the similarity between the identified closest clusters is greater than a user-defined (or intracluster) threshold as determined at step 314, the two clusters are merged at step 316. The merging process is repeated to identify and merge the closest clusters until two identified closest clusters have a similarity that does not meet the user-defined threshold” (Paragraph 26), and “The components of computer system 512 may include, but are not limited to, one or more processors or processing units 516, a system memory 528, and a bus 518 that couples various system components including system memory 528 to processor 516” (Paragraph 35).
	The examiner further notes that the secondary reference of Ahuja teaches the concept of calculating a similarity between synonym clusters (i.e. synonym groups) for subsequent potential merging of such synonym clusters if the similarity is greater than a threshold.  Such a calculated similarity is based off of a comparison between entities (i.e. a name set) of each cluster.  The combination would result in allowing for the merging of the synonym groups of Li via a calculated similarity between the name set(s) of each synonym group of Li. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Ahuja’s would have allowed Li’s to provide a method for avoiding inaccuracies in queried data, as noted by Ahuja (Paragraph 2).
12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PGPUB 2013/0006975) in view of Ahuja et al. (U.S. PGPUB 2018/0089300) as applied to claims 1-2 and 5-6 above, and further in view of Slothouber (U.S. PGPUB 2007/0078849).
13.	Regarding claim 3, Li and Ahuja do not explicitly teach a similarity calculation apparatus comprising:A)  wherein the the processor unit calculates the similarity by using a Dice coefficient.
	Slothouber, however, teaches “wherein the the processor unit calculates the similarity by using a Dice coefficient” as “When the number of examples in a leaf node reaches a maximum, e.g.,16, each new example is merged with an existing example (if one is found that is similar enough). Otherwise the new example replaces the oldest previous example. The current metric for merging examples is set for a similarity value between vectors that is >0.9 where similarity is measured by the Dice Coefficient” (Paragraph 318).
	The examiner further notes that although Ahuja teaches the use of various different mathematical equations to calculate its similarity value between vectors, it does not explicitly use a Dice Coefficient.  Nevertheless, the secondary reference of Slothouber teaches the use of a Dice Coefficient as a basis to calculate similarity between vectors.  The combination would result in expanding Ahuja to also use a Dice Coefficient to calculate its similarity value.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Slothouber’s would have allowed Li’s and Ahuja’s to provide a method for expanding on the types of ways to merge data, as noted by Slothouber (Paragraph 318).
Allowable Subject Matter
14.	Claim 4 is allowed.
	Specifically, although the prior art (See Li, Ahuja, and He) all teach synonym groups, the detailed claim language of increasing the number of elements of both first and second synonym group name sets when the number of the plurality of words of the first group name that can be acquired in the group name sets is only one is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
Response to Arguments
15.	Applicant's arguments filed on 07/08/2022 have been fully considered but they are not persuasive.
	Applicants argue on Pages 07-08 that “However, the Office Action does not explain why head parts “clean” and “family” in Fig. 2a can be the claimed first group name set and second group name set. That is, for example, the Examiner’s rejection does not describe why head part “clean” (first group name set) includes an element of 101 (Group ID: first group name). Accordingly, Li’s head parts 110 does not teach the claimed limitation “generate a first group name set including an element of the at least one first group name and a second group name set including an element of the at least one second group name.””.  However, the examiner wishes to refer to Li which states “FIG. 2a illustrates a structure of synonym groups in the synonym group organizer according to an embodiment of the invention. As shown in FIG. 2a, each synonym group 101-103 comprises a first part, hereinafter in the description called head part 110 and a second part, hereinafter in the description called the synonym pointer part 120. The head part 110 comprises a most frequently used word which stands for a specific category for a synonym group, and the synonym pointer part 120 comprises all other synonyms of the word in the head part of the synonym group” (Paragraph 42), “There are several ways to choose a word among synonyms as the word in the head part 110 of a synonym group. For example, such word can be chosen based on the concrete service or application context, e.g. if it is daily life related service like cleaning, using the most common service category name e.g. "Clean" as the word in the head part; if it is location, using the most common name of the location e.g. "Kista" as the word in the head part; if it is goods or product, also using the most common name e.g. "mobile phone" as the word in the head part. In another way, the word in the head part should be the name has the most appearance or presence according to historical statistics of user data of the synonym group organizer 100. One way may be to calculate page rank (PR) value of each synonym in the synonym group (which will be described in detail in the following description), and choose the one who has the highest PR value in the synonym group as the word in the head part” (Paragraph 45), “Then in step S340, the initial of unknown page rank value is set to 1 and the defining the page rank value of each synonym is iterated for several times. The more iterations, the more accurate the result would be. According to an embodiment of the present application, the number of iteration is set to log 2(N), wherein N is number of synonyms in the synonym graph. For example, as for the synonym group 102, N=7, and the number of iteration is set to 3. The following table 1 shows the page rank value of each synonym of the synonym group 102 during the iteration” (Paragraph 66), and “It should be noted that, if the synonym A being deleted from the synonym group in step S650 is the synonym of the head part, then the synonym with the highest PR value or average similarity value in the synonym pointer part of the synonym group is selected as the synonym of the head part” (Paragraph 98).  The examiner further notes that the ascertained head value teaches the claimed group name set.  Specifically, a head value can be chosen via a calculated PR value.  A synonym with the highest PR is set as the head part for a group of synonyms (See “One way may be to calculate page rank (PR) value of each synonym in the synonym group (which will be described in detail in the following description), and choose the one who has the highest PR value in the synonym group as the word in the head part”).  Because each synonym in a synonym group has a calculated PR value, and the synonym with the highest PR value is chosen as the head part, then as a result, the head parts for each synonym group teach the claimed group name set(s).  
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2013/0086058 issued to Lupu et al. on 04 April 2013.  The subject matter disclosed therein is pertinent to that of claims 1-6 (e.g., methods to analyze synonym groups).
U.S. PGPUB 2005/0065947 issued to He et al. on 24 March 2005.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods to generate a timeline of events).
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Mahesh Dwivedi
Primary Examiner
Art Unit 2168

July 14, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168